Morton, C. J.
It is clear that the clause following the specific description in Stephen Dow’s deed, beginning, “ being the same premises,” etc., was not intended to limit the prior granting clause of the deed, or to alter the description, but was inserted for the purpose of showing the grantor’s chain of title. Lovejoy v. Lovett, 124 Mass. 270.
The principal question in this case is whether the deed of Stephen Dow conveyed to the grantee a title which is superior to that of any grantee by a prior unrecorded deed of the grantor. This question was fully considered and discussed in Woodward v. Sartwell, 129 Mass. 210. In that case, it was held that a deed by an officer, upon a sale on execution of “ all- the right, title, and interest” of the judgment debtor in land specifically described in the deed, took precedence of a prior unrecorded deed of the judgment debtor, and conveyed to the purchaser a good title. The court put the decision upon the ground, that an attaching creditor has the same standing as a bona fide purchaser, and that the deed of the officer “is equivalent to a conveyance made by the debtor at the time the attachment was made; and in the case at bar, as the record title then stood in the name of the debtor, as to bona fide purchasers, he was the owner of the land.”
We are satisfied that these views are correct. We can see no sound distinction between a deed made by an officer-upon a sale on execution, and a deed made by the debtor himself. In either case, the deed conveys all the title which the debtor had, and no more; but a prior unrecorded deed has no effect except as between the parties to it, and others having notice of it, and as to creditors and purchasers leaves the title in the grantor. Earle v. Fiske, 108 Mass. 491.
A deed of “ all the right, title, and interest,” or of “ all the interest,” of the grantor in a lot of land, conveys the same title as a deed of the land. It is the policy of our laws that a purchaser of land, by examining the registry of deeds, may ascertain the title of his grantor. If there is no recorded deed, he has the right to assume that the record title is the true title. The law has established the rule, for the protection of creditors and purchasers, that an unrecorded deed, if unknown to them, is as to them a mere nullity. The reasons for the rule apply with equal *7force in the case of a deed of the grantee’s right, title, and interest, as in that of a deed of the land. We are of opinion, therefore, that the deed of Stephen Dow conveyed to his grantee a title which is good against any prior deed, if unrecorded. To hold otherwise would defeat the purpose of the registration laws, and create confusion in the titles to land.
It is to be noticed that the deed in this case contains a specific description of the land intended to be conveyed, and contains the usual covenants of warranty. The case is thus distinguished from a class of cases relied upon by the defendant, in which it has been held that, where a deed contains no particular'description, but only a general description, like “ all my land,” or “all the land I have in Boston,” or other similar general description, it does not take precedence of prior unrecorded deeds of the grantor. See Adams v. Cuddy, 13 Pick. 460; Jamaica Pond Aqueduct v. Chandler, 9 Allen, 159; Fitzgerald v. Libby, 142 Mass. 235. In each of these cases the question was not as to the effect of a prior unrecorded deed of the same land, but it was whether the land previously sold was included within the description of the later deed. In other words it was a question of the construction of the deed relied upon. No such question can arise in the case at bar, as the description of the land intended to be conveyed is specific and exact. The same considerations apply to the deed from Alfred A. Dow to the plaintiff.
The defendant contends that specific performance of his contract ought not to be decreed, because, if compelled to take a conveyance, he may afterwards be exposed to litigation to defend his title. It is not known that there is any unrecorded deed made by Stephen Dow or Alfred A. Dow. The only alleged, defect is, that there is a possibility that there is such a deed, and that the grantee in it may hereafter appear and contest the defendant’s title.
The defendant ought not to be required to accept a title that is doubtful. But in this case there is no reasonable doubt that the plaintiff’s deed conveys a good title. Its validity depends upon a pure question of law, and no question of fact is involved. The mere possibility that a claimant may hereafter appear and ask the court to overturn a well settled rule of law is not such a defect or doubt in the title as ought to lead the court in its dis*8cretion to deny to the plaintiff the right in equity to a specific performance of the contract. Hayes v. Harmony Grove Cemetery, 108 Mass. 400. Chesman v. Cummings, 142 Mass. 65.
As the parties agree to the form of the decree entered by the justice who heard the case, it should therefore be affirmed.

Decree affirmed.